Eliminating the pursuits of all shadows reflected by constitutional restrictions and *Page 812 
looking at the substance of this action for the purpose of determining the sole and only exception to the jurisdiction of the court in the Parish of Jefferson, we will find that the residents of Jefferson Parish brought this suit to abate a nuisance, at the domicile of the defendants, within a location in the Parish of Jefferson where the nuisance exists. Here are all of the elements to constitute the jurisdiction of that court. From the prayer of relators' petition for general and equitable relief this action is sustainable under the general injunction law of Louisiana, independent of any of the terms and provisions of Act No. 192 of 1920, as amended. For these reasons, I concur in the decree of the majority of this Court to the extent that the district court for the Parish of Jefferson has jurisdiction.